Citation Nr: 1530639	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for chronic bilateral ear infections. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for middle ear dysfunction with vertigo.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for chronic bilateral ear infections.

6.  Entitlement to service connection for middle ear dysfunction with vertigo.

7.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He also served with the National Guard from March 1957 to March 1963. 

This case in on appeal from an August 2012 rating decision.  The RO reopened the claim for service connection for left ear hearing loss and denied it on the merits and continued the prior denials of service connection for left ear hearing loss and middle ear dysfunction with vertigo.  Nonetheless, the Board must make its own preliminary determination on reopening before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate the claims on the underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  During the Board May 2015 hearing, subsequent to the December 2013 statement of the case, the Veteran submitted additional evidence together with a waiver of RO review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left ear hearing loss, chronic bilateral ear infections, middle ear dysfunction with vertigo, and an initial compensable rating for service-connected right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1999, the RO denied service connection for left ear hearing loss and chronic bilateral ear infections on the basis that there was no evidence of a current disability; and denied service connection for middle ear dysfunction with vertigo on the basis that there was no evidence showing a relationship between the Veteran's middle ear dysfunction or vertigo and service.  

2.  In December 1999, the RO continued the prior denial of service connection for left ear hearing loss, chronic bilateral ear infections on the basis that there was no evidence of a current chronic bilateral ear infections and hearing loss; and continued the prior denial of service connection for middle ear dysfunction with vertigo on the basis that there was no evidence of a relationship between middle ear dysfunction with vertigo and service.  The Veteran received notice of the decision but did not disagree and the decision became final.

3.  In August 2005, the RO continued the prior denial of service connection for middle ear dysfunction with vertigo and hearing loss because the evidence submitted was determined not to be new and material.  The Veteran received notice of the decision but did not disagree and the decision became final.

4.  The additional evidence associated with the claims file since the December 1999 and August 2005 rating decisions, including private and VA examination reports, supports reopening the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for chronic bilateral ear infections.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for middle ear dysfunction with vertigo.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claims of service connection for left ear hearing loss, chronic bilateral ear infections, and middle ear dysfunction with vertigo is being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for bilateral hearing loss, bilateral chronic ear infections, and middle ear dysfunction with vertigo in October 1999.  In December 1999, the RO continued the denial for service connection for bilateral hearing loss, bilateral chronic ear infections, and middle ear dysfunction with vertigo.  In August 2005, the RO continued the denial of service connection for middle ear dysfunction with vertigo and hearing loss.  The Veteran did not appeal these determinations and thus they became final.

The Veteran requested that VA reopen the previously denied claims in March 2012.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final December 1999 and August 2005 rating decisions.  

Specifically, the Veteran submitted several items of evidence since the previous 1999 and August 2005 adverse decisions, including 2002, 2005, and 2012 private treatment reports.  According to an April 2002 record, Dr. Duff opined that the Veteran had a single episode of left vestibular neuritis.  In a January 2005 private treatment record, an examiner indicated that the evidence suggests the initial diagnosis of left vestibular neuronitis, which has remained poorly compensated.  The May 2012 report reflects that the Veteran has bilateral sensorineural hearing loss.  The examiner indicated that the Veteran's hearing loss is most likely due to presbycusis, but he could not rule out some contribution from occupational noise exposure or noise induced hearing loss given the Veteran's strong history of loud noise exposure.  The private physician also stated that the Veteran should follow up with a otoneurologist and indicated that there may be a central reason for the Veteran's dizziness.  Additionally, the August 2012 VA examination report reflects that there was a significant pure tone threshold shift documented at 2 kHz for the right ear at separation.

This evidence constitutes new and material evidence as it directly relates to whether the Veteran experienced an event or injury in service and whether he is diagnosed with a hearing loss, chronic bilateral ear infections, and/or middle ear dysfunction with vertigo as a result.  Specifically, the May 2012 private report reflects a relationship between the Veteran's hearing loss and occupational noise exposure as well as a possible central etiology for the Veteran's middle ear dysfunction.  The 2002 and 2005 private treatment records indicate that the Veteran may have had neuritis or neuronitis, thus indicating that the Veteran suffered inflammation of the nerve.  

Thus, evidence submitted since the RO's December 1999 and August 2005 decisions, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's December 1999 and August 2005 decisions, and reopening the claims of service connection for left ear hearing loss, chronic bilateral ear infection, and middle ear dysfunction with vertigo is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

As new and material evidence has been received to reopen a claim for service connection for left ear hearing loss, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for chronic bilateral ear infections, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for middle ear dysfunction with vertigo the claim, to this extent, is granted.






REMAND

Service connection

The Veteran contends that service connection is warranted for left ear hearing loss, chronic ear infections and middle ear dysfunction.  As noted above, Dr. Duff indicated that the Veteran had a single episode of vestibular neuritis.  Service treatment records from September 1961 reveal that the Veteran was treated in 1957 for complaint of "noise in his ears" after he was at target practice with the National Guard.  It was also noted that in August 1957 hearing was about 1/3 of normal.  The October 1961 entrance examination into active duty noted diminished hearing left ear.  The June 1962 REFRAD (release from active duty) examination noted deafness in the left hear.  

If the Veteran attended active duty for training (ACDUTRA), service connection may be available for diseases incurred or aggravated during the duty period. 38 C.F.R. § 3.6(a) (2014).  If the Veteran attended inactive duty for training (INACDUTRA), service connection is available for injury, but is not available for diseases other than an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  Id.  

With respect to the Veteran's National Guard service, applicable laws and regulations permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101 (22), (23), (24) (West 2014); 38 C.F.R. § 3.6 (2014).  The claims file does not include the Veteran's personnel records, including any documentation of his periods of ACDUTRA and INACDUTRA with the Army National Guard.  Without these records, the Board is unable to determine whether the Veteran's claimed disabilities began during, or were aggravated by, a period of ACDUTRA or INACDUTRA.  Although a request for service information was submitted in November 1999, the response indicated the dates of active duty but did not indicate whether the Veteran served any period of ACDUTRA or INACDUTRA.  Accordingly, a remand is required to obtain these records.

In addition, VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Acoustic trauma has been conceded.  Here, the record is unclear as to whether the Veteran has left ear hearing loss, chronic bilateral ear infections, and middle ear dysfunction with vertigo caused by, incurred in, or aggravated by service.  Private treatment records dated in 2002 and 2005 indicate episode of neuritis or neuronitis.  Although the record indicated that the Veteran's has left ear hearing loss and dizziness, the August 2012 VA examination report did not provided opinions with rationale regarding the etiology of these disorders.  The 2012 VA examiner stated that the Veteran's left ear hearing loss was not aggravated by service and that additional follow up was needed regarding the etiology of the Veteran's claimed vertigo.  Thus the Board finds that an addendum opinion is needed to address the Veteran's contentions.

Increased rating

The issue of a higher rating for right ear hearing loss is inextricably intertwined with the unadjudicated claim for service connection for left ear hearing loss  The Board finds that any decision with respect to the claim for service connection for left ear hearing loss being remanded above may affect the issue of a higher initial disability rating for right ear hearing loss, as it will determine whether the right ear is to be rated by itself (assigning a "normal" rating for the non-service-connected ear as instructed by 38 C.F.R. § 4.85(f)) or whether bilateral hearing loss will be rated together based on the severity of each ear by combining the Roman Number designations for each ear using Table VII at 38 C.F.R. § 4.85 (as instructed under 38 C.F.R. § 4.85(e)).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also 38 C.F.R. § 4.85 (2014). 

As the pending issue of a higher initial disability rating for right ear hearing loss is inextricably intertwined with the service connection claim for left ear hearing loss, right ear hearing loss rating should be deferred until the issue of service connection for left ear hearing loss is adjudicated.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's personnel records and attempt to verify the dates of the Veteran's service in the Army National Guard, to include all of the periods of ACDUTRA and INACDUTRA.  If such verification of National Guard, ACDUTRA, or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

2.  Prepare a memorandum for the claims file, which identifies all periods of National Guard service which may be qualifying for service connection purposes, including whether ACDUTRA or INACDUTRA.

3.  Request copies of all of service treatment records for his National Guard service (1957 to 1963).  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4.  Then return the entire claims file to the August 2012 VA examiner for an addendum opinion.  The examiner should review all records associated with the claims file, including the veteran's service treatment records, post-service treatment records, hearing testimony, and lay statements.  The examiner is asked to note that this case review took place.  

If the August 2012 VA examiner is not available to provide an addendum opinion, make arrangements for the claims folders to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination.) 

The examiner is asked to address the following:

a)  Diagnose any ear disorder, to include, but not limited to, chronic ear infections, middle ear dysfunction, and/or vertigo.  If the Veteran does not have any additional ear disorders, the VA examiner should so state.

b)  Regarding the Veteran's left ear hearing loss and any additional ear disorder diagnosed, the VA examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified ear disorder, to include left ear hearing loss:

1)  had its onset during a period of ACDUTRA or INACDUTRA between March 1957 and October 1961;

2)  pre-existed and was aggravated (worsened beyond normal progression) during active service from October 1961 to August 1962 or during a period of ACDUTRA or INACDUTRA occurring after discharge from active duty in August 1962 until March 1963.

A rationale must be offered for any opinion expressed. Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner, to include further examination if necessary, be undertaken so that a definite opinion can be obtained.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


